United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1254
                       ___________________________

                             KeOndra M. Chestang

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Shermaine S. Trotter, Corporal, Varner Unit, ADC; Kennie Bolden, Building
 Major, Varner Unit, ADC (Originally named as Kennie L Bolding); C. Budnik,
Deputy Warden, Varner Unit, ADC; Floria Washington, Classification Supervisor,
  Varner Unit, ADC; Greenwade, Mental Health, Varner Unit, ADC; P. Carter,
   Mental Health, Varner Unit, ADC; Boatner, Nurse, Correct Care Solution;
   Harston, Nurse, Correct Care Solutions; Wendy Kelley, Director, Arkansas
     Department of Correction; Dexter Payne, Director's Assistant, Arkansas
Department of Correction; Watson, Warden, Varner Unit, ADC; Raymond Naylor,
 Disciplinary Hearing Administrator, ADC; Terrie Bannister, Major Disciplinary
 Hearing Officer, ADC (originally named as Terrie L Banister); McHan, Deputy
                          Warden, Varner Unit, ADC

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                          Submitted: October 18, 2018
                           Filed: November 5, 2018
                                [Unpublished]
                                ____________
Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       In this pro se 42 U.S.C. § 1983 action, Arkansas inmate KeOndra Chestang
appeals the district court’s1 adverse grant of summary judgment on his claims that
defendants violated his constitutional rights during a pat-down search and subsequent
investigation. We first conclude that the district court adjudicated all of Chestang’s
claims and entered final judgment. See Tenkku v. Normandy Bank, 218 F.3d 926,
927 (8th Cir. 2000) (order is final if it ends litigation and leaves nothing for court to
do but execute judgment). Upon careful de novo review, viewing the record in the
light most favorable to Chestang and drawing all reasonable inferences in his favor,
we also conclude that defendants were entitled to summary judgment because it was
beyond genuine dispute that the conduct alleged did not give rise to a constitutional
violation. See Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (standard of
review). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-